Framework Agreement on prevention from sharp injuries in the hospital and healthcare sector (debate)
The next item is the debate on the motion for a resolution by Elizabeth Lynne and Pervenche Berès, on behalf of the EMPL committee, on the proposal for a Council directive implementing the framework agreement on prevention from sharp injuries in the hospital and healthcare sector concluded by HOSPEEM and EPSU.
author. - Mr President, there are over one million preventable needle-stick injuries on healthcare workers each year across the whole of the EU. Many of those who are injured, and their families, face an agonising wait to find out whether they have contracted a blood-borne infection such as HIV or hepatitis C.
The risks of infection following an accident are not insignificant. Experts tell us the chances of infection are one in three for hepatitis B, 1 in 30 for hepatitis C and 1 in 300 for HIV. Take the case of Juliet Young. Juliet was a nurse who died in 2008, seven years after contracting HIV while taking blood from an infected patient in a London hospital. Juliet accidentally pricked her thumb on the needle after it slipped when she was taking a sample. Or the case of a dental nurse working in a prison who was pricked by a needle that was used on an inmate who had hepatitis A, B, and C and was HIV positive. Imagine the agonising wait that she had; she has now discovered that she has contracted hepatitis C. This nurse, and many others like her, are continuing to campaign on this issue.
I first became involved in 2004 when I visited a hospital in my constituency at the instigation of Health First Europe, and then on World Aids Day on 1 December that year I hosted an exhibition with Stephen Hughes in this Parliament. Healthcare workers from across the European Union visited us, visited the Parliament, desperate for our help. Those of you who had the opportunity to meet with those nurses and other healthcare workers could not have failed to have been moved by their plight, and in 2006 we passed a Parliament resolution on protecting European healthcare workers from blood-borne infections due to needle-stick injuries. This resolution called on the Commission to submit a legislative proposal to amend Directive 2000/54/EC on biological agents within three months. This proposal never came, but Stephen Hughes and I did not give up the fight.
I personally have amended many reports and resolutions calling for action, spoken in plenary on this issue a dozen times and tabled countless parliamentary questions. Following meetings with Commissioner Špidla, we were told in 2008 that a proposal was being prepared by the Commission and we were on the brink of achieving this. However, at the last minute, this was blocked as the social partners promised they would try, at long last, to reach an agreement, much to our frustration.
A comprehensive agreement on the necessary requirements was eventually reached by the social partners in the summer of 2009. My resolution supports the agreement wholeheartedly. The Council must adopt the proposed directive urgently so that the Commission can ensure that it is implemented effectively and without delay. Healthcare workers across Europe are depending on us. Our healthcare workers cannot wait and should not continue to be placed in danger. It is really time now to act decisively.
author. - Mr President, this is an important piece of health and safety legislation. Liz has outlined some of the background to it. It has been a long time in the making - six years from the first meetings we had, as she has mentioned. It is good to see Commissioner Andor here this morning, but it is a pity, in a way, that Commissioner Špidla is not here. We have often criticised him here in this Chamber, but we could have congratulated him this morning for eventually taking the initiative to bring forward this proposal on needle-stick injuries, sharps injuries.
We took a while to persuade him to act. His services, in fact, were the people who kept advising that he should not act, that the directive agreed in 2000 on the protection of workers from the risks arising from exposure to biological agents, combined with the risk assessment elements of the 1989 framework directive, were enough to prevent these sorts of injuries, but eventually we persuaded those services that, with one million injuries per year, clearly something was wrong. We needed specific legislation to address this problem, as they have in the United States and in parts of Spain, and it works there very effectively.
Eventually the Commissioner agreed to act and in 2008, as Liz has said, did draft an amendment to the 2000 directive, but then HOSPEEM and EPSU, the public service unions, signalled their desire to formulate an agreement. They formulated that agreement. I am glad that they have. It is a good agreement, but it is a little ambiguous in certain parts. This is why I have tabled an amendment which has been agreed in the Employment Committee, to seek the publication by the Commission of guidance to accompany the directive to ensure the smooth and uniform transposition of this directive into law in all Member States.
We fully support the Commission's proposal for a directive, and we understand that the agreement from the social partners cannot be touched. We cannot amend it. Council cannot amend it. It is their agreement. However, the most important part of the agreement, clause 6, which covers elimination, prevention and protection, unfortunately includes some ambiguity regarding risk assessment and precisely which preventative elements need to be implemented by employers and when.
If this ambiguity is not clarified, then we risk seeing dramatic variability in the application of the directive. It is for this reason that we are requesting that the Commission produce implementation guidelines to aid employers' understanding of the risks and necessary preventative measures to ensure a consistent application of the directive.
Needle-stick injuries are the most common and most dangerous form of medical sharp injuries. Whenever a hollow-bore needle is used on a patient there is a risk of a needle-stick injury that could lead to a serious infection of a healthcare worker because the hollow-bore acts as a reservoir for the patient's blood or other body fluids.
There is a huge body of independent evidence that has proven that the introduction of improved training, safer working practices and the use of medical devices incorporating safety-engineered protection mechanisms will prevent the majority of needle-stick injuries. All of these things are necessary, not just one or two - all of those things are necessary.
Studies have also demonstrated that failure to implement any one of these three elements results in a significantly reduced impact. Similarly, attempts to implement safety-engineered medical devices only in certain areas or on certain patients would be neither practical nor effective.
In those countries where there is existing effective legislation such as America, Canada and parts of Spain, it is clearly mandated that all three of these elements must be implemented to prevent needle-stick injuries. It is no coincidence that all are the same in this respect. So that is the ambiguity in clause 6 that we are seeking to overcome through the publication of guidance.
Liz has mentioned the trauma that people affected by needle-stick injuries face. I have met people during the six years that we have worked on this subject who have suffered needle-stick injuries, and I would really emphasise that trauma. I met a doctor who gave up medical practice because of a needle-stick injury. I met a person who has HIV as a result of a needle-stick injury. I have met people who turned out not to be infected, but only after months of uncertainty as to whether they were infected or not. I have also met garbage collectors and prison officers who have suffered needle-stick injuries. They are not covered by this agreement. That is another area that we need to think about for the future.
Nevertheless it is a good agreement, and I think if we have good guidance to accompany it to ensure uniform application across the European Union, we will all have done a good job and hopefully we will radically reduce that figure of one million needle-stick injuries per year.
Member of the Commission. - Mr President, I wish to thank Parliament for its work on this issue. In particular I want to thank the rapporteur, Mrs Lynne, for her excellent work in drawing up the motion for a resolution on the Commission's proposal and for her efforts over a number of years to improve health and safety at work for workers in the hospital and healthcare sector.
I am aware that this is a long-standing concern of this House. Parliament's resolution of 24 February 2005 on promoting health and safety in the workplace called for a revision of Directive 2000/54/EC on biological agents at work. Again, in July 2006, Parliament adopted a resolution calling on the Commission to submit a proposal for a directive amending that directive.
In response to the European Parliament, the Commission initiated a two-stage consultation of the European social partners, in accordance with the Treaty provisions. In response to this consultation two European social partner organisations acting in the hospital and healthcare sector, the European Hospital and Healthcare Employers' Association and the European Federation of Public Service Unions, negotiated with success a framework agreement in July 2009. As you know, the Commission proposal aims to implement this agreement.
We all know that injuries caused by needles and other sharp instruments are one of the most common and serious risks to healthcare workers in Europe, in particular in certain departments and activities, such as emergencies, intensive care and surgical operations. I am more than happy that your resolution recognises that the Commission's proposal incorporates the major points in Parliament's resolution of 6 July 2006. It was indeed the Commission's wish to have these points in the agreement.
I also agree with you that the entry into force of this agreement will represent an important contribution to the protection of workers active in the hospital and healthcare sector. With this agreement, and hopefully the forthcoming adoption by the Council of the proposed directive, workers in the hospital and healthcare sector will benefit from an integrated approach, establishing policies in risk assessment, risk prevention, training, information, awareness-raising and so on. Such measures, which are also minimum requirements, are not only much welcomed but above all absolutely necessary.
Let me just conclude by thanking you once again for supporting the Commission's proposal, which I hope the Council will adopt very shortly.
Mr President, ladies and gentlemen, as has already been said, needle-stick and other sharp injuries are among the most common risks faced by healthcare workers in Europe, and they therefore represent a serious problem both for the healthcare sector and for society in general.
The aim of this Commission proposal is to allow the Council to implement the framework agreement signed by the European Hospital and Healthcare Employers' Association and the European Federation of Public Service Unions.
The main aim of the agreement is to ensure greater protection for workers against the risk of injuries caused by all sharp or pointed objects used in medicine. This agreement therefore represents an important step towards an increase in safety within the hospital sector. As we all agree, the consequences of sharp injuries can be extremely serious and can cause the spread of diseases such as viral hepatitis and AIDS.
That being said, I must stress the need for an integrated and, at the same time, realistic approach to this problem. In this respect I believe that the administrative, financial and legal constraints deriving from the agreement should not be excessive and therefore should not be such as to harm the development of small- and medium-sized enterprises operating in the healthcare sector, or else these enterprises could have serious difficulties in complying with the terms of the agreement.
Just as commendable, moreover, is the anticipated - to 'anticipated' I would add 'desirable' - option for the Member States to adopt more effective provisions and measures than those contained in the agreement with the aim of protecting workers.
Lastly, I call on the Commission to oversee the application of this agreement and to regularly update Parliament, which often focuses on this issue, so as to ensure that the agreement is monitored properly and that the need for any future amendments is examined in depth.
Mr President, I would like to begin by also congratulating my colleague Mrs Lynne for the excellent work she has done in our committee, for her ability to reconcile all points of view and for the work that she has carried out over such a long time.
I congratulate Commissioner Andor. It is your second day Commissioner and you have made a good start to your job faced with your responsibilities. Furthermore, there is now also a second directive relating to microfinancing which has been of concern to this House for some time. You will also have the honour of resolving two problems in two days' time which will open up great possibilities for many Europeans. I also thank Commissioner Špidla for the help he has provided on this matter.
You have already been made aware, and I am not going to waste too much time in reminding you, that the framework agreement is a very important legal instrument for health workers. They are affected by more than one million accidents each year, which also implicate serious health risks, such as viral infections, hepatitis C, AIDS and so forth. However, this is not only of significance to health workers but also to hospital patients and their families. Essentially, millions of Europeans will be better protected by this instrument.
Thus, we have achieved this following a long journey which this House embarked upon by knocking on the doors of the Commission and the Council, and we must remember the excellent work done by Mr Hughes throughout this long process.
Perhaps I can briefly explain why the socialist MEPs are very pleased today. I feel that today is a day to mention a few things.
Firstly, the importance of health and safety in the workplace. It is crucial to create a work environment which is as safe as possible for workers, for families and for citizens. In human terms, we have already referred to all the implications of these types of injuries for workers and for citizens, but there are also implications in economic terms. A few days ago in this House, the Bilbao Agency spoke to us about some of the campaigns it is carrying out to promote health and safety and it even revealed economic studies which demonstrate that in Australia, for example, accidents and illnesses account for more than 6% of GDP in the national economy. What is the price paid for a lack of social security? What is the price paid for a lack of hygiene and safety in the workplace? It is therefore an investment in human capital, but also an investment in civilisation and economic terms.
Secondly, the importance of prevention, as prevention is better than cure. Action must be taken before incidents occur so as to prevent them. Prevention, which is a complex issue, requires increasing awareness, information, training and supervision in relation to each of these tasks.
Thirdly, it is vital to also mention at this stage the importance of social partners, the importance of trade unions. Without them this framework agreement would certainly not exist and neither would there be any kind of prevention. Sometimes people criticise trade unions and say that they are a cost to society but they forget the huge benefits which they provide, as they are the ones behind the introduction of such important policies in the workplace such as those within the framework agreement.
Finally, I must mention the importance of this House, which must defend its position before public opinion and before other Community institutions, because without Parliament this framework agreement would not exist, and the importance of Parliament's cooperation with the Commission and the Council has also been exemplary. I appreciate the Spanish Presidency's support and I hope that this will serve as a good precedent for a new phase of cooperation between our institutions.
on behalf of the ALDE Group. - Mr President, I was not going to take my speaking time on behalf of the group but I thought I could actually split it and come in afterwards but apparently, on a resolution, that is not the case; so I was informed this morning that I was coming in now. It does give me the opportunity to thank all the shadow rapporteurs whom I did not thank before; also to again thank Stephen Hughes, because it was Stephen and I in 2004 that actually went round the hospitals with John Bowis, who was a Conservative MEP. The three of us from the political parties went out to the hospitals to find out for ourselves, and I think that was what was so important.
In this place we have to be driven by what is actually needed by the people on the ground and by listening to nurses and doctors and healthcare workers, it was important to take their views into account. Stephen mentioned implementing guidelines, and I would like to find out really whether you do know whether the Commission is thinking of bringing forward any implementing guidelines for this; I think it is very important that we have these. Also, I was wondering whether you knew of the timetable that the Council was thinking of because it is absolutely important that we get the timetable through very quickly because after all those healthcare workers have waited so many years.
We do not want any more needle-stick injuries unnecessarily during that waiting time. We have had too many over the last few years. Also the point which has already been made that although this is for the health sector only at the present moment I would like to see it extended to other sectors like the prisons in particular. I think it is very important that prison officers are protected as well. There are so many things that are important for those particular workers but one of the key things for this is recapable needles. I think along with all the other issues in the resolution it is very important that those healthcare workers are not subjected to unnecessary needle-stick injuries.
on behalf of the Verts/ALE Group. - Mr President, I too would like to thank Stephen Hughes and Liz Lynne for their work on this and indeed to welcome this action, although we would like to have seen it earlier. As has been pointed out, the USA has had legislation in place since 2001. We can now see such legislation in certain parts of the European Union, and at last we are catching up, but, of course, not before many people will already have been affected by this problem.
In terms of the risk, the World Health Organisation estimates that, while 90% of exposures to this risk are in the developing world, 90% of reports about occupational infection occur in the United States and the European Union. We know that there is a major issue of under-reporting sharps injuries: estimates range between 40% and 75% and that is huge. Therefore I think we should welcome the fact that, in the social partners' agreement, clause 11 talks about the duty to report under a no-blame culture.
But I think we also need to ask why people are not reporting. Presumably part of it is that they do not understand the risks or that they fear the consequences - not least, perhaps, to their future employment - of reporting such an injury. Indeed in some places we have reports of ineffectual follow-up, in other words, even where people do report, nothing very much happens.
Certainly they are not getting even the medical support that they need, let alone the emotional support - or indeed, in some cases, alternative employment, if it is considered that, when they have contracted something like HIV, there may be a risk to patients. We have research which shows that health workers working outside hospitals are more likely to be dissatisfied with the response of employers.
People have spoken about the scope of this action. Of course it covers the healthcare sector, and we are very pleased that the agreement covers trainees and subcontractors. I am not entirely sure whether that includes cleaning staff, and I would welcome some clarification on that. But it does not yet cover workers in other professions at risk, so we hope Member States could look at that.
The training obligations are extremely important, and I hope Member States will take this seriously: both the giving and receiving of training should be mandatory, as should induction for all new and temporary staff - because I think there is a feeling that if you train people once you never have to look at that issue again. At the moment there is a lack of training even where employers have training policies in place.
An issue was raised about the cost. There are estimates that training and preventative measures, including safer devices, account for about a third of the cost of dealing with sharps injuries. That is an important saving in cash-strapped times, as well as being an important issue both for the people concerned and employers, who may indeed find themselves at risk of legal action if they are not taking action to prevent such injuries.
Ladies and gentlemen, the agreement on prevention from sharp injuries is historically the first agreement between sectoral social partners. In view of the fact that there are estimated to be more than one million cases a year of sharp injuries in hospitals in Europe, we do not need convincing here that this is a step in the right direction, as it should be possible to prevent these injuries through proper adherence to the agreement. In practice this will help to create a safe working environment and to protect health workers from blood-transmitted infections caused by sharp injuries.
Although we can see certain ambiguities in the examples or in the definitions, I believe that all steps will be taken to obtain as much information as possible from the social partners, all of the provisions have been clarified and the Council has therefore adopted the agreement as a whole.
I would like to emphasize at this point that the agreement between employers and employees is in its way a completely unique European legal instrument, which at national level has no parallel in most Member States. This form of self-regulation, where those affected by a given problem themselves agree in the form of a legal regulation on its resolution, is in my view a model example of European regulation. It is not the same situation as with CO2 emissions, tax harmonisation or the standardisation of public services, where companies and their employees must passively comply with whatever we and the Member States throw at them, and at great cost too.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I would like to begin by thanking both rapporteurs for the magnificent piece of work they have carried out in preparing this document. I am also delighted as a doctor that here in the European Parliament we are aware of the urgency of the need for health workers to be better protected from injuries caused by sharp objects and that the regulation responds to this.
I am very uneasy, of course, about the very slow progress of the Commission. Five years have passed now since the European Commission was first informed about this important issue and almost four years since the European Parliament adopted a resolution requiring a legislative solution to the question of proper protection for health workers in the European Union from blood-transmitted infections.
As a member of the Committee on Employment and Social Affairs in the previous parliamentary term I worked together with my colleagues Stephen Hughes and Elizabeth Lynn and others on this resolution and I am disappointed that there has been such a long delay. I recommend that the measures proposed in the directive are adopted as quickly as possible. I would like to call for the greatest possible levels of protection and prevention for health workers to be guaranteed as soon as possible.
(FR) Mr President, Commissioner, Mrs Lynne, ladies and gentlemen, I should like to tell you how delighted I am this morning that we have agreed this proposal for a directive on the prevention of sharps injuries. We have here a real health issue, which we must regulate as quickly as possible. We all know the importance and the dramatic consequences of this type of injury. I feel I must let you know, Commissioner, that I am confident you will provide a rapid solution for this agreement, which will take us several steps forward on this issue.
I should like to thank Mrs Lynne for all her work. I should like equally to thank Mr Hughes, because it is our responsibility as MEPs to see to it that our fellow citizens are protected. They are healthcare professionals, of course - we have spoken a lot about them. They are cleaners - you have mentioned prison officers - but I should also like to mention people working in the school environment, in all areas of medicine in schools. However, well beyond this, I consider that it is a question of educating all our fellow citizens, who must not make healthcare workers or those workers that subsequently handle blunt objects take unnecessary risks.
I must say that, along with the rapporteurs who have taken up this issue, we in the European Parliament will be ready and willing to ensure that these texts are implemented by all Member States, and we shall need to have a regular update on their implementation. This is truly our commitment, our responsibility, and it is something that should be really popular and shared by all.
(EL) Mr President, I should like to thank the older members of Parliament - as this is my first term of office - and my fellow members Mr Hughes and Mrs Lynne and the rapporteur and shadow rapporteurs, because I have come in on the tail end of work on an issue which, in a way, also concerns me personally.
My husband is a doctor and, a few years ago, he was infected by a needle. So I know full well the anxiety experienced by the family of a hospital worker injured by a sharp object. The days spent waiting for the results were extremely difficult.
I should therefore like, once again, to say thank you for the work which has been done and to express my satisfaction at the fact that, for the first time, we are seeing an association of employers and an association of workers joining forces and agreeing, thereby enabling us to arrive at this motion for a resolution.
I feel that the European Union really is achieving its objectives and is now taking decisions with its citizens, for its citizens. I remember something which other members have repeated, but I think it is important for us to say it and to always remember it: that a million sharp injuries occur each year.
I cannot overemphasise the role played by the European Parliament, which has been working earnestly on this issue since 2005. Given, on the other hand, the lack of staff, a lack which is particularly acute in Greece, I would point out that we really must ensure that this resolution, this directive is applied very quickly.
This is a decision that will also make a practical contribution to the social objectives of the European Union, which include increasing employment. I would remind the House that the European Commission recently told Parliament, through its re-elected President, that one of the sectors in which it aims to invest are white-collar jobs.
So let us save lives both literally and metaphorically, by creating valuable jobs in these very difficult economic and social times.
To close, I should like to wish the new Commissioner every success in his job and, if I may, say the following: our honourable and experienced colleague, Mr Cercas, said earlier that he hopes that you will enter and proceed with the 'right' foot. I hope that you will enter and proceed with the 'left' foot and I say that because the approach which will wear the social face of Europe on the outside is very important.
We need to focus on the workers, the European people need that.
(IT) Mr President, ladies and gentlemen, I too will share a personal experience. I have been working in hospitals for 15 years, and for a time I was in fact a healthcare worker in a critical area: the operating theatre.
I myself have been pricked by potentially infectious needles and instruments. Therefore, as Mrs Rapti was saying, I can still remember the anxiety I felt when awaiting my test results, but above all how I went through the so-called 'window period' between the potential contamination and the hypothetical outbreak of disease.
Precisely because of this experience, I believe that we must vote in favour of this resolution, which finally gives legal force to the agreement in safety and protection terms by establishing minimum standards for all healthcare workers.
The healthcare sector accounts for 10% of the European Union's labour force and, to be more precise, there are an estimated 1.2 million cases of accidental sharp injuries each year, with the result that healthcare workers gradually become demotivated and very often leave the healthcare profession. Moreover, the World Health Organisation estimates that 2.5% of cases may seroconvert to HIV and in 40% of cases to various forms of hepatitis B and hepatitis C.
Precisely because of the numerous serious risks that are presented all too often on a daily basis, the healthcare profession is considered unattractive, so much so that it has suffered from a shortage of staff in recent years. Moreover, as has already been mentioned here, the cost for the individual healthcare services that have to deal with the stressful situations to which healthcare workers are subjected during the various monitoring periods, and of the diagnostic tests which, as a protocol, last for at least six months from the time of the accident, is considerable, and then there are the costs associated with the professionals who have unfortunately contracted the disease.
To conclude, in order not to underestimate the problem, when the risk of an accident can be avoided or reduced, it is necessary and right to take every preventive measure available. In particular, it is the employer's duty to introduce these measures, and it is the worker's duty to comply with them.
(PL) Mr President, we are talking about a problem which has, indeed, grown to be one of the most significant in the area of healthcare. I will mention some statistics here. In the European Union, around a million of these unfortunate sharp injuries occur annually. In the United States, it is estimated to be a matter of around 380 000, but the Americans themselves say this figure is an underestimate. Of course, we must stress that this mainly concerns healthcare workers, but there is another aspect, too: we are also talking about patients who are also at risk from this. In these cases, and we have to be honest here, we are faced with the problem of the huge sums which hospitals are having to pay in compensation. It is clear, as other speakers have already said, that prevention is of absolutely fundamental significance here. For prevention is always significantly cheaper than treatment.
The resolution, in my opinion, is fully deserving of support. It is an answer to expectations expressed by the healthcare sector, and its importance is enhanced because the problem is growing. The problem of compensation is also growing, and claims are being made by healthcare workers as well as patients. Indeed, the financial aspect is not insignificant, either. My political group, on whose behalf I speak, supports the motion for a resolution. We think this is how we can respond to what is, in fact, a certain challenge of our time, and also meet the needs of consumers and workers in the healthcare sector in the countries of the European Union.
(EL) Mr President, I take the floor today to thank all the rapporteurs and everyone who brought about this debate.
Sometimes we say that Europe needs to get closer to its citizens. With this debate, we have certainly managed to do so. I was talking to a friend of my own age, a newly-qualified doctor, and when I told him about this debate, he said to me, with a great deal of pleasure, that this was absolutely crucial and that we should try and explain exactly what we were doing to everybody in Europe. It is important to prevent and to inform those working in hospitals about the risks they run. It is indeed crucial that we explain to everybody that, when they work such long hours, when spaces are sometimes confined, when patient numbers are very high, it is crucial for these people to be able to take, at the very least, the most important measures needed.
We need healthy staff in hospitals so that we, as patients - at some point - can benefit from their care and the best possible treatment.
(DE) Mr President, the objective of our policy should be to create an environment which guarantees the highest possible standard of living for the citizens of the European Union. One key challenge that we face in times like these, therefore, is maintaining and creating jobs. However, we should not be able to neglect our duty to ensure that these jobs do not make people ill or put their health at risk. That is why prevention, healthcare and job security are essential.
I strongly believe that the implementation of this directive, which is actually long overdue, will create the right conditions for making jobs safer in every area of healthcare, where staff are confronted with these risks on a daily basis. I think that it is in the interests of all European citizens that we make this a reality as soon as possible.
Member of the Commission. - Mr President, first of all I would like to say I am glad that this proposal enjoys such broad support in Parliament. I regret that the process lasted longer than many of you expected, but I would like to say that I am absolutely convinced that social dialogue has to play a role: we have to respect the opinion of the social partners. This not only enhances the legitimacy of a decision, it also helps with its implementation, because those who participate in the creation of a new rule are more interested in its success. This is very important.
We are already aware that there is a working document between the social partners concerning clarification of the framework agreement and also its implementation, so we hope - and I think that we can trust - that this will play a significant role in finalisation in the Council: this will be an answer to some of the concerns about implementation. Apart from that there is also an interest in the longer term follow-up. This is also very important in order to monitor how successful this new directive will be.
I would like to draw your attention to the text which says that the signatory parties shall review the application of this agreement five years after the date of the Council decision if requested by one of the parties to the agreement. In other words, it is very important that the monitoring of implementation and of changes in the occurrence of such injuries should be the starting point, should any of the parties wish to use this opportunity.
Finally, let me say, on what is just the second day of the new Commission - as a few speakers highlighted in their messages - that it is indeed very important that the Commission pays more attention to the forgotten people in Europe, those age groups or professions which cannot easily speak for themselves: they have been sometimes ignored or sidelined in earlier times.
The healthcare sector is clearly an important sector; we have to give it a lot of devotion and attention. It is not only that workers in the hospital and healthcare sector are exposed to sharp injuries and infections, we all know that they also work very long hours. So we have to take a kind of comprehensive approach when considering groups like this, which are very important, especially in times of crisis when the expected fiscal consolidation will affect the conditions these people work in. This is why this should be very high on our agenda, as it is on my personal agenda.
Thank you, Commissioner. I am sure we are all grateful to the initiators of this debate. Let us hope that things improve.
The debate is closed.
The vote will take place at 12.00 today.